Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Harte
Hanks, Inc., a Delaware corporation (“Company”), and Karen A. Puckett
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to employ Executive on the terms and conditions, and
for the consideration, hereinafter set forth and Executive desires to be
employed on such terms and conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

 

ARTICLE I
EMPLOYMENT AND DUTIES

 

1.1                              Employment; Effective Date.  Company agrees to
employ Executive and Executive agrees to be employed by Company, beginning as of
September 14, 2015 (the “Effective Date”) and continuing for the period of time
set forth in Article II of this Agreement, subject to the terms and conditions
of this Agreement.

 

1.2                              Positions.  From and after the Effective Date,
Executive shall be employed in the position of President and Chief Executive
Officer of Company or in such other position or positions as the parties
mutually may agree, and Executive shall report to Company’s Board of Directors
(the “Board”).  During the Employment Period, Company expects that Executive
will continue to serve as a member of the Board, subject to any required
approval of Company’s stockholders, without any additional compensation. 
Executive hereby resigns as a member of the Compensation Committee of the Board
as of the Effective Date.

 

1.3                              Duties and Services.  Executive agrees to serve
in the position(s) referred to in Section 1.2 and to perform diligently and to
the best of Executive’s abilities the duties and services appertaining to such
position(s), as well as such additional duties and services appropriate to such
position(s) that the parties mutually may agree upon from time to time. 
Executive’s employment shall be subject to the policies maintained and
established by Company, as such policies may exist from time to time.

 

1.4                              Other Interests.  Executive agrees, during the
Employment Period, to devote Executive’s full business time, energy and best
efforts to the business and affairs of Company and, as applicable, its
affiliates.  Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities, and (c) serve as a
member of the board of directors (or similar governing body) of one public or
private company or entity (other than the Board) and may, with the consent of
the Board, serve as a member of the board of directors (or similar governing
body) of

 

--------------------------------------------------------------------------------


 

one additional public or private company or entity (other than the Board) after
one year of employment; provided, however, that such activities shall be
permitted only so long as such activities do not violate the terms of Article V
or VI of this Agreement, conflict with the business and affairs of Company or
interfere with Executive’s performance of Executive’s duties hereunder. 
Executive has disclosed and represented to Company that Executive serves as a
director of Entergy Corporation.

 

1.5                              Duty of Loyalty.  Executive acknowledges that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act in
the best interests of Company and to do no act that would injure the business,
interests, or reputation of Company or any of its affiliates.  Consistent with
those duties, Executive agrees to disclose to Company all business opportunities
pertaining to Company’s and its affiliates’ business and shall not appropriate
for Executive’s own benefit business opportunities concerning Company’s or its
affiliates’ business.  If Executive’s other business interests present a
conflict of interest with Company’s business, Executive shall fully disclose the
conflict.

 

ARTICLE II
TERM AND TERMINATION OF EMPLOYMENT

 

2.1                              Term.  Until terminated in accordance with the
further provisions of this Article II, Company agrees to employ Executive
hereunder for the period beginning on the Effective Date (the “Employment
Period”).

 

2.2                              Company’s Right to Terminate.  Executive’s
employment by Company shall automatically terminate upon the death of Executive,
and Company shall have the right to terminate Executive’s employment under this
Agreement at any time for any reason whatsoever or for no reason at all, in the
sole discretion of Company.

 

2.3                              Executive’s Right to Terminate.  Executive
shall have the right to terminate Executive’s employment hereunder at any time
for any reason whatsoever or for no reason at all.

 

2.4                              Notice of Termination and Effective Date of
Termination.

 

(a)                                 Notice of Termination.  If Company or
Executive desires to terminate Executive’s employment hereunder, Company or
Executive shall do so by giving written notice to the other party that Company
or Executive has elected to terminate Executive’s employment hereunder and
stating the effective date of the termination and reason for such termination;
provided, however, that (i) Executive shall endeavor to provide any such notice
to the Company at least 180 days prior to the specified effective date of
termination, and (ii) any such notice provided by Company to Executive shall be
provided at least 30 days prior to the specified effective date of termination. 
In the event that Executive has provided notice to Company of Executive’s
termination of employment, Company may determine, in its sole discretion, that
such termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Executive’s

 

2

--------------------------------------------------------------------------------


 

termination of employment nor be construed or interpreted as a termination of
employment pursuant to Section 2.2), in which case Company shall pay Executive
in respect of her Base Salary for the period through the date of termination
specified in such notice by the Executive, not to exceed 145 days.  No action by
either party pursuant to this Section 2.4(a) shall alter or amend any other
provisions hereof or rights arising hereunder, including the provisions of
Articles IV, V and VI hereof.

 

(b)                                Date of Termination.  The effective date of
Executive’s termination (the “Termination Date”) shall be as follows: (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s employment is terminated by Company for
any reason, then the date specified in the notice of termination delivered to
Executive by Company; and (iii) if Executive’s employment is terminated by
Executive pursuant to Section 2.3 above, then, unless Company exercises its
right pursuant to Section 2.4(a) above to specify an alternative date, the date
specified in the notice of such termination delivered to Company by Executive
(and, in the case of a termination by Executive for “Good Reason” as provided in
Section 4.1(b) of this Agreement or as provided in the Change in Control
Severance Agreement (as defined hereafter in Section 4.1(c), and as may be
amended from time to time with the consent of Executive), the day following the
last day of the applicable cure period if Company fails to cure the alleged Good
Reason conditions).  For purposes of this Agreement, references to Executive’s
termination of employment (including references to Executive’s Termination Date)
shall mean, and be interpreted in accordance with, Executive’s “separation from
service” from Company within the meaning of Treasury regulation §
1.409A-1(h)(1)(ii).

 

2.5                              Deemed Resignations.  Unless otherwise agreed
to in writing by Company and Executive prior to the termination of Executive’s
employment, any termination of Executive’s employment shall constitute an
automatic resignation of Executive as an officer of Company and each of its
affiliates (if applicable), and an automatic resignation of Executive from the
Board and from the board of directors (or similar governing body) of each of
Company’s affiliates (if applicable) and of any corporation, limited liability
company or other entity in which Company holds an equity interest and with
respect to which board (or similar governing body) Executive serves as the
designee or other representative of Company.

 

ARTICLE III
COMPENSATION AND BENEFITS

 

3.1                              Base Salary.  During the Employment Period,
Executive shall receive an annualized base salary of $730,000 (the “Base
Salary”).  Executive’s Base Salary shall be paid in equal installments in
accordance with Company’s policy regarding payment of compensation to similarly
situated executives as may exist from time to time, but no less frequently than
monthly.

 

3

--------------------------------------------------------------------------------


 

3.2                              Annual Bonuses.

 

(a)                                 Annual Performance Bonus.  During the
Employment Period, Executive shall be eligible to receive an annual performance
bonus payment (the “Annual Bonus”) for each calendar year beginning on and after
January 1, 2016 pursuant to Company’s annual cash performance bonus program. 
Each Annual Bonus shall be payable based on the achievement of reasonable
Company and/or Executive performance objectives established by the independent
members of the Board (or a committee thereof).  For each calendar year,
Executive’s target Annual Bonus shall be equal to 100% of Executive’s annual
Base Salary in effect on the last day of the applicable calendar year (the
“Target Bonus”), and Executive shall be eligible to receive an Annual Bonus of
up to 200% of the Target Bonus.  Company shall pay each Annual Bonus, if any,
with respect to a calendar year (the “Bonus Year”) in accordance with and
subject to Company’s practices as applied to other executive officers.
 Executive shall be entitled to receive payment of an Annual Bonus for a Bonus
Year, if any, only if Executive is employed by Company on the date such Annual
Bonus is paid to other executive officers.

 

(b)                                Bonus Restricted Stock Election.  Executive
may elect to participate in Company’s “Bonus Restricted Stock” program, as then
established by the Board (and/or a committee thereof).  (As currently adopted by
Company, Executive could receive up to 30% of the total dollar value of an
Annual Bonus in the form of restricted shares (each, a “Bonus Restricted Stock
Award”) of Company’s common stock (“Common Stock”), with the number of shares of
Common Stock subject to any Bonus Restricted Stock Award equaling (i) 125% of
the dollar value of the portion of the Annual Bonus elected by Executive divided
by (ii) the Fair Market Value of the Common Stock on the date of grant (as
defined by and in accordance with Company’s then-applicable equity incentive
plan).)  Bonus Restricted Stock Awards currently vest in full on the first
anniversary of grant date.)

 

3.3                              Review.  At least annually during the
Employment Period, the independent members of the Board (or a duly empowered
committee thereof) shall conduct a formal review of Executive’s performance,
including a review of the amounts of Executive’s Base Salary and Target Bonus,
which such amounts may, in the sole and absolute discretion of the independent
members of the Board (or a duly empowered committee thereof), be increased;
provided, however, that the independent members of the Board (or a duly
empowered committee thereof) may decrease Executive’s Base Salary at any time
and from time to time only so long as any such decrease is part of similar
reductions of the same degree applicable to all of Company’s executive officers.

 

3.4                              Expenses.

 

(a)                                 Business Expenses.  Company shall promptly
reimburse Executive for all reasonable business expenses actually incurred by
Executive in performing services hereunder, including all such expenses of
travel and living

 

4

--------------------------------------------------------------------------------


 

expenses while away from home on business or at the request of Company, subject
to Section 3.9; in each case, that are incurred and accounted for in accordance
with the policies and procedures established by Company in effect from time to
time.

 

(b)                                Legal Fees.  Company will reimburse Executive
for up to $10,000 in legal fees incurred by Executive for review and negotiation
of this Agreement.  Executive should provide an invoice from her attorney
stating the fee actually charged for such review and negotiation and how that
fee was determined.

 

(c)                                 In no event shall: (i) any reimbursement be
made to Executive for expenses incurred after Executive’s Termination Date,
(ii) Executive be permitted to receive a payment or other benefit in lieu of
reimbursement, or (iii) the amount of expenses for which Executive is eligible
to receive reimbursement during any calendar year affect the amount of expenses
for which Executive is eligible to receive reimbursement during any other
calendar year within the Employment Period.

 

3.5                              Equity and Equity-Based Awards.

 

(a)                                 Sign On Awards.  On the third business day
after the Effective Date, Executive shall be granted the following awards, in
each case, treated as “employment inducement awards” within the meaning of New
York Stock Exchange Listed Company Manual Rule 303A.08 and subject to the terms
and conditions of the award agreements attached hereto as Exhibits A, B and C,
as applicable:

 

A.                                   Nonqualified stock options to purchase
Company Common Stock, vesting in four equal annual installments.  The number of
shares subject to the nonqualified stock option grant awarded pursuant to this
Section 3.5(a)(A) shall be calculated by dividing $575,000 by the per share
value of a Company nonqualified stock option determined using Black-Scholes and
applying the closing price of a share of Company Common Stock on the New York
Stock Exchange for the grant date, and rounding down to the nearest whole share.

 

B.                                   Shares of restricted Company Common Stock,
vesting in three equal annual installments.  The number of shares of restricted
Company Common Stock awarded pursuant to this Section 3.5(a)(B) shall be
calculated by dividing $805,000 by the closing price of a share of Company
Common Stock on the New York Stock Exchange for the grant date and rounding down
to the nearest whole share.

 

C.                                   Performance units, vesting on March 15,
2019 based on Company’s achievement of the performance objectives for the period
ending December 31, 2018 as set by the Compensation Committee of the Board.  The
number of performance units awarded pursuant to this Section 3.5(a)(C) shall be
calculated by dividing $920,000 by the per share value of a Company performance
unit determined by discounting from the closing price of a share of Company
Common Stock on the New York Stock Exchange for the grant date the net present
value of expected dividends during the term of the performance unit award, and
rounding down to the nearest whole share.

 

5

--------------------------------------------------------------------------------


 

(b)                                Future Awards.  Executive may periodically in
accordance with Company’s then current procedures and terms, as determined by
the Board (or a designated committee thereof) in its sole discretion, receive
grants of equity, equity-based or other awards pursuant to Company’s then
applicable equity incentive plan(s), subject to the respective terms and
conditions thereof.  For 2016, the parties expressly agree that Executive shall
receive equity, equity-based or other awards at least consistent with the
Company’s 2016 grant policy for senior executives generally and also taking into
account her position as President and Chief Executive Officer of the Company.

 

3.6                              Employee Benefits.  During the Employment
Period, and subject to the terms and conditions of the applicable plans and
programs in effect from time to time, Executive (and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries) shall be eligible to
participate in all benefit plans and programs of Company (including but not
limited to any 401(k), profit sharing or thrift plan, any medical, dental,
disability, or life insurance, and any pension plan or supplemental retirement
plan), including improvements or modifications of the same, which are now, or
may hereafter be, available to similarly situated executives of Company. 
Company shall not, however, by reason of this Section 3.6, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or program, so long as such changes are similarly applicable to
similarly situated executives generally.  For the avoidance of doubt, Executive
shall be eligible to defer some or all of Executive’s Base Salary and Annual
Bonus in Company’s nonqualified Deferred Compensation Plan in accordance with
the terms of such plan.

 

3.7                              Time-Off Benefits.  In addition to Company’s
standard policies regarding bereavement, jury duty, holidays and other paid time
off, Executive shall be entitled to substitute holidays upon reasonable notice
to the Board, provided that doing so does not conflict with Company work
schedules or priorities.  Executive’s entitlement to paid time off is subject to
adjustment by Company in the same manner and to the same degree as an adjustment
to the paid time off entitlement of other executives.

 

3.8                              Automobile Allowance.  During the Employment
Period, Executive shall be entitled to receive a non-accountable automobile
allowance of $1,325 per month, provided that such automobile allowance may be
changed by the Board (or a committee thereof) in the same manner and degree that
such automobile allowances are changed for Company’s other executive officers.

 

3.9                              Temporary Living Expenses; Relocation.  During
the Employment Term, Executive shall not be required to relocate her current
primary personal residence; however, Executive shall be required to travel away
from her principal residence as reasonably necessary to discharge the duties
described in Section 1.3.  If, during the first 24 months of the Employment
Period, Executive establishes a primary

 

6

--------------------------------------------------------------------------------


 

personal residence within 30 miles of a Primary Company Location, then Company
shall reimburse at Executive’s election either (i) the reasonable moving and
closing costs for the purchase of her new primary residence and sale of her
current primary residence, or (ii) half of the amount of any loss incurred by
Executive on the sale of her current primary personal residence, such loss
reimbursement not to exceed $250,000.  In addition, for up to 12 months during
the Employment Period, Company will pay directly (or reimburse Executive for)
the costs to lease an apartment, selected by Executive, within 30 miles of a
Primary Company Location, such costs not to exceed $3,000 per month (including
rent, utilities, furnishings and other similar items, the “Temporary Living
Assistance”).  Company and Executive agree to take reasonable steps to avoid
having the Temporary Living Assistance qualify as income to Executive.  “Primary
Company Location” for the purpose of this Section 3.9 shall mean any of the
following Company locations: Austin, Bensalem/Langhorne (Pennsylvania),
Burlington (Massachusetts), San Antonio, San Francisco/San Mateo, or any other
location mutually agreed by Company and Executive.

 

3.10                       Indemnification.  Executive’s indemnification
agreement with Company, dated August 29, 2012 (the “Indemnification Agreement”),
will continue in full force and effect.

 

ARTICLE IV
EFFECT OF TERMINATION ON COMPENSATION

 

4.1                              Severance Benefits.

 

(a)                                 Severance Policy.  As of the Effective Date,
Executive shall be a designated beneficiary of Company’s Executive Severance
Policy (the current version of which was filed with the U.S. Securities and
Exchange Commission (the “SEC”) on January 30, 2015 as Exhibit 10.1 to a
Form 8-K (Executive Severance Policy dated January 29, 2015)), as may be amended
by the Company from time to time (the “Severance Policy”), and (notwithstanding
anything in the Severance Policy to the contrary) Executive’s “Severance Period”
for the purpose of the Severance Policy shall be two years.

 

(b)                                Severance in Event of a Good Reason
Termination.  In the event Executive terminates her employment for Good Reason
(as defined below) and the Change in Control Severance Agreement (as defined in
Section 4.1(c)) does not apply, she will be entitled to the compensation and
benefits payable under the Severance Policy as if she had been terminated
without “Cause” under the Severance Policy.  For the purposes hereof, “Good
Reason” shall mean any one or more of the following events:  (1) a material
adverse change in the nature or scope of the authority, functions or duties
attached to Executive’s position with Company; (2) a reduction in the
Executive’s salary, bonus or incentive compensation or a reduction in scope or
value of other monetary or non-monetary benefits (other than benefits pursuant
to a broad-based employee benefit plan) to which the Executive is entitled;
(3) a requirement that Executive be principally based at an office or location
that is more than 30 miles from

 

7

--------------------------------------------------------------------------------


 

Executive’s principal office or location; or (4) Company commits any material
breach of this Agreement; provided, however, that if any of the above Good
Reason conditions exists, Executive must provide notice to Company no more than
90 calendar days following the initial existence of any such condition and
Executive’s intention to terminate employment for Good Reason.  Upon such
notice, Company shall have 30 calendar days during which it may remedy the
condition, so that any such termination of employment by Executive shall not be
for Good Reason.

 

(c)                                 Change in Control Severance Agreement. 
Company and Executive also shall be subject to the change in control severance
agreement filed with the SEC on March 19, 2015 as Exhibit 10.1 to a Form 8-K
(Form of Amended & Restated Severance Agreement between Harte Hanks and its
Corporate Officers (other than its CEO)) (the “Change in Control Severance
Agreement”) upon the later of the Effective Date or the effective date of the
Change in Control Severance Agreement.  For the purpose of the Change in Control
Severance Agreement, the multiplier for determining Executive’s “CiC Severance
Compensation” shall be 3 and Executive’s “Employment Restrictions Agreement”
shall be this Agreement.

 

4.2                              Termination for Reasons Not Entitling Executive
to Severance Benefits Under the Severance Policy or Change in Control Severance
Agreement or Due to Death or Disability.  If Executive’s employment hereunder is
terminated and Executive is not entitled to benefits under the Severance Policy,
the Change in Control Severance Agreement (as may be amended from time to time
with the consent of Executive), or Sections 4.3 and 4.4 below, then, upon such
termination, all compensation and benefits to Executive hereunder shall
terminate contemporaneously with the Termination Date, except that Executive
shall be entitled to receive: (i) within 10 business days following the
Termination Date, accrued but unpaid Base Salary and unused vacation earned
through the Termination Date; (ii) any accrued but unpaid Annual Bonus earned
for any previously completed calendar year, paid in accordance with Section 3.2
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with Company); (iii) reimbursement for any
unreimbursed business expenses properly incurred by Executive in accordance with
Company’s policies prior to Executive’s Termination Date (provided claims for
reimbursement are accompanied by appropriate supporting documentation and are
submitted to Company within 90 days following the Termination Date,
reimbursement shall be made within 60 days of Executive’s claim for
reimbursement); and (iv) employee benefits and equity or equity-based
compensation, if any, as to which Executive may be entitled under Company’s
Incentive Plan and other employee benefit plans and programs or any agreement
between Company and Executive (the amounts described in clauses (i) through
(iv) hereof being referred to as the “Accrued Rights”).

 

4.3                              By Death.  If Executive’s employment hereunder
shall be terminated by Executive’s death, then all compensation and all benefits
to Executive hereunder shall terminate contemporaneously with Executive’s
Termination Date, except (i) for the Accrued Rights, and (ii) that a beneficiary
designated by Executive in accordance with Company’s policies and procedures
regarding such designation shall receive an amount in cash equal to $900,000,
payable in ten equal annual installments.

 

8

--------------------------------------------------------------------------------


 

4.4                              By Disability.  If Executive’s employment
hereunder shall be terminated by Company due to Executive’s becoming disabled
within the meaning of Company’s long-term disability plan (“Disability”), then
all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with Executive’s Termination Date, except for the Accrued
Rights, including but not limited to any benefits due in accordance with any
long-term disability plan of Company in which Executive participates as of the
Termination Date.

 

4.5                              Liquidated Damages.  In light of the
difficulties in estimating the damages for an early termination of Executive’s
employment under this Agreement, Company and Executive hereby agree that the
severance payments, if any, to be received by Executive pursuant to this
Article IV (including under the Severance Policy or Change of Control Severance
Agreement) shall be received by Executive as liquidated damages.

 

ARTICLE V
PROTECTION OF INFORMATION

 

5.1                              Access to Information.  For purposes of this
Article V, the term “Company” shall include Company and each of its affiliates. 
Executive acknowledges and agrees that she will be provided information that
(a) relates to Company’s business; (b) provides Company economic value or
business advantage; (c) is not generally known to the public; and (d) is learned
or developed by Executive as a direct or indirect result of or during the course
of Executive’s employment with Company, including but not limited to Company’s
trade secrets (i.e., Company’s formulas, patterns, devices or compilations of
information that generally facilitate the provision of services or sale of
products, increase revenues, or provide an advantage over the competition, are
not generally known and are identified as such) and “Inventions” (i.e., any and
all inventions, discoveries, concepts, and ideas, whether or not patentable,
including without limitation, devices, processes, methods, formulas, techniques,
improvements, modifications or know-how related thereto, that relate to any part
of Company’s business or any business contemplated by Company, that is conceived
or developed by Executive during employment (or thereafter if such invention is
based, derived from or related to work performed by Executive during her
employment or Company’s Confidential Information) including all drawings,
manuals, correspondence, notebooks, reports, and other like materials and
information relating thereto) and other information related to, without
limitation, any customer, business, merchandise, or marketing procedures,
processes and services; hardware; software; research; marketing; developments;
products; product lines; design; purchasing; finances and financial affairs;
accounting; merchandising; selling; engineering; employees; training; business
practices; business plans; business strategies; acquisitions; potential
acquisitions; customer lists; customer contact lists; information provided by
Company’s customers; proprietary information; employee lists; employee
compensation information; vendor lists; supplier lists; pricing; pricing
agreements; merchandise resources; supply resources; service resources; system
designs; procedures manuals; policies; non-public

 

9

--------------------------------------------------------------------------------


 

personal information and protected health information about consumers; social
security numbers; drivers license numbers (or state or federal identification
card numbers); financial account numbers; credit or debit card numbers; the
prices Company obtains or has obtained or at which it sells or has sold its
services or products; or the names of Company personnel and those to whom the
personnel report (collectively, “Confidential Information”).  In consideration
of such Confidential Information and other valuable consideration provided
hereunder, and in order to protect Company’s legitimate business interests,
Executive agrees to comply with this Article V.

 

5.2                              Company Covenants.  Upon the execution of this
Agreement by both parties, Company will place Executive in a position of special
trust, and will provide Executive with (a) Confidential Information and access
to such information; (b) specialized training, including self study materials
and course work, classroom training, on-line training, on-the-job training, and
instruction as to Company’s products, services and methods of operations; and
(c) goodwill support such as expense reimbursements in accordance with Company
policies, Confidential Information related to Company’s current and prospective
clients, customers, business associates, vendors and suppliers and/or contact
and relationships with current and potential clients, customers and business
associates, in order to help Executive develop goodwill for Company.  The
foregoing is not contingent on Executive’s continued employment for any length
of time, but is contingent upon Executive not working for or assisting a
Competitive Business (as defined in Article VI below) and Executive’s full
compliance with the restrictions in Article V and VI hereof.  Executive
specifically acknowledges that the items described in clauses (a), (b), and
(c) above will be items that Executive has not previously been given and that
Executive would not be given but for the execution of this Agreement.

 

5.3                              Executive Covenants.  Executive agrees not to,
directly or indirectly, participate in the unauthorized use, disclosure or
conversion of any Confidential Information.  Specifically, but without
limitation, Executive agrees not to use Confidential Information for her sole
benefit, or for the benefit of any person or entity in any other way that harms
Company or diminishes the value of the Confidential Information to Company. 
Executive also agrees to use the specialized training, goodwill and contacts
developed with Company’s customers and contractors for the exclusive benefit of
Company and agrees not to use these items at any time in a way that would harm
the business interests of Company.

 

5.4                              Goodwill with Customers.  Executive
acknowledges that Company has near permanent relationships with its customers
and owns the goodwill in Executive’s relationships with customers that Executive
will or has developed or maintained in the course and scope of Executive’s
employment with Company.  If Executive owns goodwill in a relationship with a
customer as of the Effective Date, Executive assigns any and all such goodwill
to Company, and Company shall become the owner of such goodwill.

 

5.5                              Company’s Property.  All documents and things
provided to Executive by Company for use in connection with Executive’s
employment, or created by Executive in the course and scope of Executive’s
employment with Company, are the sole property

 

10

--------------------------------------------------------------------------------


 

of Company and shall be held by Executive as a fiduciary on behalf of Company. 
Immediately upon termination of Executive’s employment, without the requirement
of a prior demand by Company, Executive shall surrender to Company all such
documents and things, including, but not limited to, all Confidential
Information and all documents and things related to Restricted Customers (as
defined in Article VI hereof) or Employee-Related Service (as defined in
Article VI hereof), together with all copies, recording abstracts, notes,
reproductions or electronic versions of any kind made from or about the
documents and things and the information they contain.

 

5.6        Inventions.  During and after Executive’s employment, Executive shall
promptly and completely disclose, in writing, to Company or its designee all
conceived or developed Inventions.  Any and all Inventions shall be the absolute
property of Company or its designees.  Company’s ownership in and to such
Inventions shall vest without regard to Executive’s conception or development of
the Inventions during or outside regular business hours, on or off Company
premises, or with or without the use of Company resources or materials.  During
employment and as necessary thereafter, Executive shall assist Company to
obtain, perfect and maintain all intellectual property rights covering such
intellectual property that Company seeks to protect, and shall execute all
documents and do all things necessary to obtain for Company all such
intellectual property rights.  Upon Company’s request and at Company’s expense,
Executive agrees to make application in due form for United States letters
patents or foreign letters patents or the like (“Patents”) that claim, register
or disclose Inventions, in whole or in part.  Executive further agrees to assign
to Company all right, title and interest in and to any Patent application and
any Patent that may result.  To this end, Executive agrees to execute any and
all instruments and do any and all acts necessary or desirable in connection
with filing a Patent application and perfecting Company’s entire right, title
and interest in and to such Patent application and any resulting Patent.  To
maintain or further Company’s rights, title and interest in a Patent, Executive
further agrees, both during and after her employment with Company, to execute
any and all instruments and do any and all acts necessary or desirable
(including giving testimony in support of Executive’s inventorship) in
connection with any continuations, reissues, reexaminations or the like, in the
conduct of any related proceedings or litigation.  Executive acknowledges that
Company shall be the copyright proprietor of all copyrighted works created or
developed by Executive, whether solely or jointly with others, during
Executive’s employment, and such works created pursuant to the performance of
Executive’s duties shall be “works for hire.”  Where a copyrighted work prepared
by Executive does not satisfy the statutory requirements of a “work for hire,”
Executive agrees to assign to Company all right, title and interest in the
copyrighted work.

 

ARTICLE VI

PROTECTIVE COVENANTS

 

6.1        Definitions.  Executive agrees that the following covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Agreement, including those in Article V above.  For purposes of this Article VI,
(a) the term “Company” shall include Company and each of its affiliates and
(b) the following terms shall have the following meanings:

 

11

--------------------------------------------------------------------------------


 

“Competitive Business” means any legal person (including Executive), and any
parent, subsidiary, partner, agent, or affiliate of any legal person, that
engages in, or plans to become engaged in, the development, design, production,
manufacture, promotion, marketing, sale, support or service of a Competitive
Service, Competitive Service Support, or any other product, good, process, or
service that has been or is being developed, designed, produced, manufactured,
marketed, promoted, sold, licensed or serviced by any legal person other than
Company that would compete with or displace any services or products sold or
being developed for sale by Company during Executive’s employment with Company
or that engages in any other activities so similar in nature or purpose to those
of Company that they would displace business opportunities or customers of
Company, which include (without limitation) each company named in the peer group
of Company’s then-current annual report on Form 10-K filed with the Securities
and Exchange Commission.

 

“Competing Service” means any service, process, solution or product that has
been or is being developed, designed, produced, manufactured, marketed,
promoted, sold, offered, licensed or serviced by any legal person other than
Company that is the same or similar to, performs any of the same or similar
functions, may be substituted for, or is intended to be or is used for any of
the same purposes of any Employee-Related Service.

 

“Competitive Service Support” means any research, development, analysis,
planning or support services of any kind or nature, including, without
limitation, theoretical, applied, business, technical, regulatory, or systems
research, analysis, planning, or support for or by any legal person other than
Company that is intended for, or may be useful in, assisting, improving, or
enhancing any aspect of the development, design, production, manufacture,
marketing, promotion, sale, support, or service of a Competitive Service.

 

“Employee-Related Service” means goods, processes or services that have been or
are being developed, designed, produced, manufactured, marketed, promoted, sold,
licensed or serviced by Company that either (i) relate to the services Executive
performed as an employee for Company at any time in the 12 months immediately
preceding Executive’s Termination Date, or (ii) that Executive had access to
Confidential Information at any time in the 12 months immediately preceding
Executive’s Termination Date.

 

“Restricted Customer” means those persons to which Company has sold, negotiated
for sales, marketed, attempted to or actually promoted or provided products or
services to at any time during the 12 months immediately preceding Executive’s
Termination Date, and with respect to which Executive has participated in any
efforts related to the sales, marketing, negotiation or provision of goods or
services, had contact with or supervised employees who had contact with, or
received Confidential Information about within the 12 months immediately
preceding Executive’s Termination Date.

 

12

--------------------------------------------------------------------------------


 

6.2        Non-Competition.  Executive agrees that while employed by Company and
for a period of two years following Executive’s Termination Date (or, if longer,
the implied period of salary continuation provided under, as applicable, the
Severance Policy or the Change in Control Severance Agreement (as may be amended
from time to time with the consent of Executive) (the “Restricted Period”),
regardless of the reason for termination of employment, Executive shall not,
directly or indirectly, be employed by, supervise, assist, perform services,
work or otherwise engage in activities for a Competitive Business in any
capacity that relates to any Competitive Service or Competitive Service Support
anywhere in the United States or in any foreign country in which Company is then
marketing or selling services, which the parties stipulate is a reasonable
geographic area because of the scope of Company’s operations and Executive’s
employment with Company.  Executive may not avoid the purpose and intent of this
paragraph by engaging in conduct within the geographically limited area from a
remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications or other similar
methods

 

6.3        Non-Solicitation of Employees/Contractors.  Executive agrees that
while employed by Company and during the Restricted Period following Executive’s
Termination Date, regardless of the reason for termination of employment,
Executive shall not directly or indirectly solicit, cause to be solicited,
assist or otherwise be involved with the solicitation of, any employee,
contractor or other person to terminate that person’s employment, contract or
relationship with Company or to breach that person’s employment agreement or
contract with Company.  Further, Executive agrees that while employed by Company
and during the Restricted Period following Executive’s Termination Date,
regardless of the reason for termination of employment, Executive will not,
directly or indirectly, hire, recruit, solicit, or participate or assist any
person or entity in hiring, recruiting or soliciting, any individual who was an
employee or contractor during the 6 month period immediately following such
employee or contractor’s termination of employment, contract or relationship
with Company.

 

6.4        Non-Solicitation of Customers.  Executive agrees that while employed
by Company and during the Restricted Period following Executive’s Termination
Date, regardless of the reason for termination of employment, Executive shall
not, on behalf of a Competitive Business, directly or indirectly solicit, cause
to be solicited, sell to, contact, supervise, assist or otherwise be involved
with the solicitation of, or do or otherwise attempt to do business with a
Restricted Customer in connection with or relating to a Competitive Service or
Competitive Service Support.  This paragraph is geographically limited to
wherever any Restricted Customer can be found and is available for solicitation,
or anywhere in the United States or in any foreign country in which Company is
then marketing or selling services, which the parties stipulate is a reasonable
geographic area because of the scope of Company’s operations and Executive’s
employment with Company.  Executive may not avoid the purpose and intent of this
paragraph by engaging in conduct within the geographically limited area from a
remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods.

 

13

--------------------------------------------------------------------------------


 

6.5        Non-Disparagement.  At all times during employment with Company and
for the longest period thereafter permitted under law, (i) Executive shall not,
directly or indirectly, make (or cause to be made) to any legal person any
disparaging, derogatory or other negative or false statement about Company
(including any of its products, services, policies, practices, operations,
employees, sales representatives, agents, officers, directors, and equity
holders), and (ii) Company (through its executive officers and board members)
shall not directly or indirectly, make (or cause to be made) to any legal person
any disparaging, derogatory or other negative or false statement about
Executive.  Notwithstanding anything else to the contrary, the provision of
truthful testimony to governmental, regulatory or self-regulatory authorities or
in any legal proceeding shall not constitute a violation of this Agreement. 
Further, it is understood and agreed that, after the Restricted Period following
Executive’s Termination Date, this provision shall not be deemed to limit
competitive speech or commercial comparisons by Executive on behalf of any
future employer with respect to its services or products and such competitive
speech or commercial comparisons by Executive shall not be deemed to violate
this Agreement.

 

6.6        Early Resolution Conference/Employee Notification Obligations. This
Agreement is understood to be clear and enforceable as written and is executed
by both parties on that basis.  However, should Executive later challenge any
provision of Article V or VI as unclear, unenforceable, or inapplicable to any
competitive activity that Executive intends to engage in, Executive will first
notify Company in writing and meet with a Company representative and a neutral
mediator (if Company elects to retain one at its expense) to discuss resolution
of any disputes between the parties (an “Early Resolution Conference”). 
Executive will provide this notification at least 14 days before Executive
engages in any activity on behalf of a Competitive Business or engages in any
other activity that could foreseeably fall within a questioned restriction.  All
rights of both parties will be preserved if the Early Resolution Conference
requirement is complied with even if no agreement is reached in the conference. 
Executive further agrees that during the term of the restrictions in Sections
6.2, 6.3 and 6.4, Executive shall promptly inform Company in writing of the
identity of any new employer, the job title of Executive’s new position and a
description of any services to be rendered to that employer; and, if the new
employer is a Competitive Business, will communicate Executive’s obligations
under Articles V and VI to each new employer, which shall include providing each
new employer with a copy of this Agreement.

 

6.7        Survival/Enforcement of Covenants.  Any monetary payments under this
Agreement of any kind, including but not limited to, compensation, wages,
separation pay or bonuses by Company to Executive are expressly conditioned upon
Executive’s compliance with the restrictive covenants in Articles V and VI.  In
the event of breach or threatened breach by Executive of any provision of
Article V or VI hereof, Company shall be entitled to (i) injunctive relief by
temporary restraining order, temporary injunction, and/or permanent injunction
and (ii) any other legal and equitable

 

14

--------------------------------------------------------------------------------


 

relief to which Company may be entitled, including without limitation any and
all monetary damages that Company may incur as a result of said breach or
threatened breach.  An agreed amount for the bond to be posted if an injunction
is sought by Company is $500.  Company may pursue any remedy available, without
limitation, including declaratory relief, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation, and the
pursuit of one such remedy at any time will not be deemed an election of
remedies or waiver of the right to pursue any other remedy.  Each restriction
set forth in Articles V and VI hereof shall survive the termination of
Executive’s employment with Company.  The existence of any claim or cause of
action of Executive against Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Company of any
covenant contained in Article V or VI.  In the event an enforcement remedy is
sought under Sections 6.2, 6.3, or 6.4, the time periods provided for in those
sections shall be extended by one day for each day Executive failed to comply
with the restriction at issue.  If any of the restrictions in Articles V or VI
are deemed unenforceable under an applicable forum’s law, the parties expressly
agree that such will not affect the enforceability of any of the remaining
provisions of Articles V and VI.  Further, if any of the restrictions in
Articles V or VI are deemed unenforceable as written, the parties expressly
authorize the court or arbitrator to revise, delete, or add to those
restrictions to the extent necessary to enforce the intent of the parties and to
provide effective protection for Company’s goodwill, specialized training,
Confidential Information and other business interests.

 

ARTICLE VII
DISPUTE RESOLUTION

 

7.1        Choice of Law.  This Agreement shall be construed and interpreted and
the rights of the parties governed by the laws of the State of Texas, without
regard to its conflict of law principles.

 

7.2        Submission to Jurisdiction.  The parties hereto submit to the
exclusive jurisdiction of the state and federal courts, as applicable, located
in San Antonio, Texas, and appropriate appellate courts therefrom, over any
dispute, controversy or claim between Executive and Company arising out of or
relating to this Agreement or Executive’s employment with Company.  Each party
submits to the jurisdiction of such courts and agrees not to raise any
objections to such jurisdiction.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1        Successors; Assigns.  This Agreement is personal to Executive, and
neither this Agreement nor any rights or obligations hereunder shall be
assignable or otherwise transferred by Executive.  Company may assign this
Agreement, including to any affiliate or successor (whether by merger, purchase
or otherwise) to all or substantially all of the equity, assets or businesses of
Company, at any time without the consent of Executive. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and any assign of Company
shall be deemed to be “Company” for purposes of this Agreement.

 

15

--------------------------------------------------------------------------------


 

8.2        Notices.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given only if (i) delivered personally or by overnight
courier, (ii) delivered by facsimile transmission with answer back confirmation,
(iii) mailed (postage prepaid by certified or registered mail, return receipt
requested) (effective upon actual receipt), or (iv) delivered by electronic
communication to the address below.  An electronic communication (“Electronic
Notice”) shall be deemed written notice for purposes of this letter if sent with
return receipt requested to the electronic mail address specified by the
receiving party.  Electronic Notice shall be deemed received at the time the
party sending Electronic Notice receives verification of receipt by the
receiving party.  The party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a non-electronic form
(“Non-electronic Notice”) which shall be sent to the requesting party within
five days after receipt of the written request for Non-electronic Notice. 
Either party from time to time may change its address, facsimile number,
electronic mail address, or other information for the purpose of notices to that
party by giving written notice specifying such change to the other party hereto.

 

If to the Executive:  at the most recent address reflected in the payroll
records of the Company

 

If to the Company:

Harte-Hanks, Inc.

 

9601 McAllister Freeway, Suite 610

San Antonio, Texas 78216

Attention: General Counsel

Email:  general.counsel@hartehanks.com

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

8.3        No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

8.4        Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

 

8.5        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 

16

--------------------------------------------------------------------------------


 

8.6        Withholding of Taxes and Other Executive Deductions.  Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally; provided, however, that no
withholding pursuant to Section 4999 of the Code shall be made unless, in the
opinion of tax counsel selected by Company and acceptable to Executive, such
withholding relates to payments that result in the imposition of an excise tax
pursuant to Section 4999 of the Code.

 

8.7        Headings; References; Interpretation.  The Article and
Section headings have been inserted for purposes of convenience and shall not be
used for interpretive purposes.  The words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole, including all Exhibits attached hereto, and not to any
particular provision of this Agreement.  All references herein to Sections and
Exhibits shall, unless the context requires a different construction, be deemed
to be references to the Sections of this Agreement and the Exhibits attached
hereto, and all such Exhibits attached hereto are hereby incorporated herein and
made a part hereof for all purposes.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. The word
“or” as used herein is not exclusive and is deemed to have the meaning
“and/or.”  Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed or resolved against any party hereto, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.

 

8.8        Gender and Plurals.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

8.9        Affiliate.  As used in this Agreement, the term “affiliate” as used
with respect to a particular person or entity shall mean any other person or
entity that owns or controls, is owned or controlled by such particular person
or entity.

 

8.10      Effect of Termination.  The provisions of Articles IV, V, VI, VII and
VIII, and those provisions necessary to interpret and enforce them, shall
survive any termination of this Agreement and any termination of the employment
relationship between Executive and Company.

 

17

--------------------------------------------------------------------------------


 

8.11      Entire Agreement.  This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company.  Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof are hereby null and void and of no further force or effect, and this
Agreement shall supersede all other agreements, written or oral, that purport to
govern the terms of Executive’s employment (including Executive’s compensation)
with Company or any of its affiliates.  Notwithstanding the forgoing,
Executive’s Indemnification Agreement will continue in full force and effect.

 

8.12      Modification; Waiver.  Any modification to or waiver of this Agreement
shall be effective only if it is in writing and signed by Company and Executive.

 

8.13      Advice of Counsel.  Executive acknowledges that Executive has been
instructed to, and has had adequate opportunity to obtain, the advice of
Executive’s own tax and legal counsel in connection with this Agreement.

 

8.14      Section 409A of the Code.  This Agreement is intended to comply with
Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”) or an exemption
therefrom and shall be construed and administered in accordance with such
intent.  Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible.  For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. 
Notwithstanding any provision in this Agreement to the contrary, if any payment
or benefit provided for herein would be subject to additional taxes and interest
under Section 409A if Executive’s receipt of such payment or benefit is not
delayed until the earlier of (a) the date of Executive’s death or (b) the date
that is six months after Executive’s Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Executive (or Executive’s estate, if applicable) until the Section 409A
Payment Date.  To the extent necessary to comply with Section 409A, in no event
shall Executive, directly or indirectly, designate the taxable year of any
payment under this Agreement.  In particular, in the event any payment hereunder
conditioned upon the Executive delivering a release is not otherwise exempt from
Section 409A of the Code, then if the designated payment period for such payment
begins in one taxable year and ends in the next taxable year, the payment will
be made in the later taxable year.  Notwithstanding the foregoing, Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

 

18

--------------------------------------------------------------------------------


 

8.15      Compensation Recoupment.  Pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”), the compensation payable
pursuant to this Agreement (including without limitation Sections 3.2 and 3.5
hereof) shall not be deemed fully earned or vested, even if paid or distributed
to Executive, if such compensation or any portion thereof is deemed incentive
compensation and subject to recovery, or “clawback,” by Company pursuant to the
provisions of the Act and any rules or regulations promulgated thereunder or by
any stock exchange on which the Common Stock is listed (the “Rules”).  In
addition, Executive hereby acknowledges that this Agreement may be amended as
necessary and/or shall be subject to any recoupment policies adopted by Company
to comply with the requirements and/or limitations under the Act and the
Rules or any other federal or stock exchange requirements, including by
expressly permitting (or, if applicable, requiring) Company to revoke, recover,
and/or clawback any compensation payable pursuant to this Agreement (including
without limitation Sections 3.2 and 3.5 hereof) that is deemed incentive
compensation .

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and Company each have caused this Agreement to be
executed in its name and on its behalf, effective for all purposes as provided
above.

 

 

HARTE HANKS, INC.

 

 

 

 

 

By:

/s/ Robert L. R. Munden

 

 

Robert L. R. Munden

 

 

Senior Vice President,

 

 

General Counsel & Secretary

 

 

 

 

Date:

September 13, 2015

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Karen A. Puckett

 

Karen A. Puckett

 

Date:

September 13, 2015

 

--------------------------------------------------------------------------------